Case: 10-11004 Document: 00511432463 Page: 1 Date Filed: 04/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 1, 2011

                                     No. 10-11004                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



VAL-COM ACQUISITIONS TRUST; JOHN A. GINES; LISA V. GINES,

                                                   Plaintiffs - Appellants
v.

CHASE HOME FINANCE, L.L.C.,

                                                   Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CV-542-A


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       John and Lisa Gines purchased a home in 2004, financing the purchase
through a note and deed of trust payable to Apex Lending, Inc. After the
mortgage went into default, the Gineses transferred title to the home to Val-Com
Acquisitions. In 2010, all three sued Defendant Chase Home Finance, L.L.C.
(“Chase”) alleging violations of the Truth-In-Lending Act (“TILA”) and the Real
Estate Settlement Procedures Act (“RESPA”) as well as state-law claims for


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-11004 Document: 00511432463 Page: 2 Date Filed: 04/01/2011



                                   No. 10-11004

fraud, negligent misrepresentation, and declaratory judgment. After Chase
removed to a federal district court, they filed an amended complaint, changing
the basis of their declaratory relief from the relevant Texas statute to the federal
statute.
      Chase moved to dismiss. After an oral hearing, the district court granted
Chase’s motion under Federal Rule of Civil Procedure 12(b)(6). The only matter
briefed before this court is the propriety of the dismissal of Appellants’ claims for
declaratory relief regarding Chase’s status relative to the property in question.
Thus, we conclude that any appeal of the other matters dismissed has been
waived. Mullins v. TestAmerica, Inc., 564 F.3d 386, 417 (5th Cir. 2009) (“[W]e
deem this issue waived due to inadequate briefing.”).
      In their amended complaint, Appellants stated: “Defendant Chase claims
to be the holder of the Note, and the person entitled to enforce the Note. . . .
Defendant Chase claims to be the holder of the Deed of Trust, and the person
entitled to enforce the Deed of Trust [and] . . . claims to be the current mortgage
servicer of the Note.” They allege no facts whatsoever casting doubt on Chase’s
status as assignee of the relevant documents.          They simply asked for “a
determination and declaration of whether Defendant Chase is the owner and/or
holder of the Note and Deed of Trust” and similar declarations regarding
whether Chase is the mortgage servicer and entitled to enforce and bring a
foreclosure action on the relevant documents.
      A federal declaratory judgment action requires an actual case or
controversy, not a mere hypothetical issue. Pub. Serv. Comm’n v. Wycoff Co.,
344 U.S. 237, 242 (1952). “Our decisions have required that the dispute be
‘definite and concrete, touching the legal relations of parties having adverse legal
interests’; and that it be ‘real and substantial’ . . . .” MedImmune, Inc. v.
Genentech, Inc., 549 U.S. 118, 127 (2007) (internal citations omitted). The
district court concluded that Appellants did not allege an actual, current case or

                                         2
     Case: 10-11004 Document: 00511432463 Page: 3 Date Filed: 04/01/2011



                                      No. 10-11004

controversy on these points, and we agree. While there could be a dispute
between the parties here, absent an allegation – even on information and belief
– that Chase is not who it says it is, there is nothing for the district court to
adjudicate.1 Accordingly, the district court properly dismissed this case.
       AFFIRMED.




       1
        Lozano v. Ocwen Federal Bank, 489 F.3d 636, 639 (5th Cir. 2007), is inapposite. That
case involved a declaratory judgment to set aside a foreclosure deed that the plaintiffs
contended was entered improperly because they had previously paid the note. Id. at 638.
Here, the portions of the complaint on which the appeal is based do no more than ask whether
Chase is the proper party to pursue foreclosure, etc.; they fail to allege any facts in
controversy.

                                             3